Hnx, J.
A writ of mandamus absolute was granted, and a bill of exceptions was filed, assigning error thereon; but it does not appear that a supersedeas was obtained pending the bringing of the case to this court. Held:
1. That the mandamus absolute was binding on the respondent until reversed, set aside, or modified; and there was no error in adjudging him to be in contempt for refusing to obey it. Russell v. Mohr-Weil Lumber Co., 102 Ga. 563 (29 S. E. 271).
2. The judgment granting the mandamus absolute having been reversed (Fichlen v. Washington, ante), it is directed that on return of the remittitur the judgment in this case adjudging the plaintiff to be in contempt be vacated.

Judgment affirmed, with direction.


All the Justices concur.